Citation Nr: 1647292	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  04-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for colon disability to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating greater than 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of February 2004, November 2011, July 2013, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

With regard to the claim of service connection for a low back disability which is on appeal originally from the February 2004 rating decision, Board Hearings were held on September 13, 2005, and August 27, 2013, before Veterans Law Judges who have both since retired from the Board.  The latter hearing also include the TDIU issue.  The Veteran was sent an October 2016 letter affording him an opportunity for another Board hearing on those issues, but has not replied.

Historically, in August 2008, the Board determined that service connection for a low back disability was not warranted.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims.  In September 2009, a Joint Motion for an Order Vacating the Board Decision was brought before the Court.  In a September 2009 Order, the Court vacated the August 2008 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication.

A November 2011 rating decision denied entitlement to TDIU and the Veteran perfected an appeal.  

A July 2013 rating decision denied service connection for colon disease.  A January 2014 Board decision remanded the issues of entitlement to service connection for a low back disability and entitlement to TDIU.  The Board also remanded the issue of entitlement to service connection for a colon disability for the Veteran to be provided a statement of the case.  After the statement of the case was issued, the Veteran perfected an appeal.  

A December 2014 rating decision denied entitlement to service connection for a skin disability and the Veteran perfected an appeal.

An April 2016 rating decision continued a 70 percent rating for posttraumatic stress disorder and the Veteran submitted a May 2016 notice of disagreement.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).


REMAND

An April 2016 rating decision continued a 70 percent rating for PTSD.  The Veteran submitted a May 2016 notice of disagreement to the rating and effective date of the rating for PTSD.  The Board notes that an effective date for PTSD was not decided in the April 2016 rating decision.  However, the May 2016 notice of disagreement is timely as to the issue of entitlement to an increased rating for PTSD.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran was provided VA examinations in April 2016, including a low back examination and TDIU assessment.  However, thereafter, the issues of entitlement to service connection for a low back disability and entitlement to TDIU were not addressed in a supplemental statement of the case.  38 C.F.R. § 19.31 (2015).

In the substantive appeal for service connection for a colon disability and a skin disability, the Veteran indicated that he wanted to testify at a Board hearing either in person, or by videoconference if a Travel Board hearing could not be scheduled within 12 months.  Thus, the Veteran should be scheduled for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a rating greater than 70 percent for PTSD.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that issue.  If a timely substantive appeal is received, return that issue to the Board.

2.  Readjudicate the claims for service connection for a low back disability and entitlement to a TDIU on appeal in light of all of the evidence of record.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.

3.  Schedule the Veteran for a Board hearing at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.  If an in person hearing cannot be scheduled within 12 months, schedule the Veteran for a hearing by videoconference.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

